UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1933


SHEELA JONES,

                    Plaintiff - Appellant,

             v.

UNUM LIFE INSURANCE COMPANY OF AMERICA; RIGGS
COUNSELMAN MICHAELS & DOWNES GROUP LONG TERM DISABILITY
PLAN,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Roger W. Titus, Senior District Judge. (8:16-cv-02653-RWT)


Submitted: June 29, 2018                                          Decided: July 11, 2018


Before AGEE and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Scott Bertram Elkind, ELKIND & SHEA, Silver Spring, Maryland, for Appellant.
Michael P. Cunningham, FUNK & BOLTON, P.A., Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sheela Jones appeals the district court’s order granting summary judgment to

Defendants on her complaint seeking relief under the Employment Retirement Income

Security Act of 1974 (ERISA), 29 U.S.C. §§ 1001-1461 (2012). Jones requested a

declaration that she was entitled to disability benefits, as well as statutory penalties for

Defendants’ failure to timely produce a copy of her employer’s short term disability

benefits plan. We affirm.

       “When considering an ERISA benefit determination, we review the district court’s

decision de novo, employing the same standards governing district court review of a plan

administrator’s discretionary decision.” Solomon v. Bert Bell/Pete Rozelle NFL Player

Ret. Plan, 860 F.3d 259, 264 (4th Cir. 2017) (internal quotation marks omitted).

Accordingly, we review the plan administrator’s decisions for abuse of discretion, and

will uphold any reasonable decision. Champion v. Black & Decker (U.S.) Inc., 550 F.3d
353, 359 (4th Cir. 2008). “A decision is reasonable if it is the result of a deliberate,

principled reasoning process and if it is supported by substantial evidence.” Solomon,
860 F.3d at 264 (internal quotation marks omitted). In evaluating a plan administrator’s

decision to deny a benefits claim, we are guided by the nonexhaustive list of factors

articulated in Booth v. Wal-Mart Stores, Inc. Assocs. Health & Welfare Plan, 201 F.3d
335, 342-43 (4th Cir. 2000).

       After carefully reviewing the record, the district court’s detailed oral ruling at the

hearing, the parties’ arguments on appeal, and the relevant Booth factors, we conclude

that the plan administrator did not abuse its discretion in denying Jones’ disability claims.

                                             2
We further conclude that the district court did not abuse its discretion in denying Jones’

motion for sanctions. See Davis v. Featherstone, 97 F.3d 734, 738 (4th Cir. 1996)

(stating standard of review).

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3